Bison Instruments Inc. 7725 Vasserman Trail Chanhassen, MN 55317 androcan@androcan.ca November 28, 2011 Tia L. Jenkins, Senior Assistant Chief Accountant Division of Corporation Finance Office of Beverages, Apparel, and Mining U.S. Securities & Exchange Commission treet, NE Washington, D.C. 20549 U.S.A. Attention: Tia L. Jenkins Re: Bison Instruments Inc. Form 8-K, filed on November 17, 2011, amended on November 25, 2011. File No.: 000-27297 Thank you for your letter dated November 22, 2011.We have accepted the changes recommended by the Securities and Exchange Commission and the report has beenrevised as follows: Form 8-K-A, amendment date November 25, 2011 ● Amended to specify, during the past two fiscal years through the date of the engagement of November 17, 201, Michael J. Larsen the new accountant did not consult with Bison Instruments Inc. about matters set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. We trust that we have made the proper revision as requested; however should you note that any items require further revision, please notify us. Yours truly, Bison Instruments Inc. /s/ Barrie D. Rose Title:Chief Executive Officer, And Director
